                       Statement - Vote r Registration & Election Integrity
                                                    July 2018


                                                                  decades-old issue with the PennDOT
    When the Depar tment of State became aware in 2017 that a
                                                                     rtently register to vote, our immediate
    motor -voter system had allowed inelfgible individuals to inadve
                                                                    December 2017.
    priority was to fix the problem. That project was compl eted in

                                                                  gate and addres s the concern that some
    The Depar tment also undertook the following steps to investi
    ineligible individuals registered to vote:
                                                                              of registration data by comparing
        •  The Depar tment retained an expert to conduct a full analysis
                                                                  The  initial analysis yielded a responsible list
           the voter rolls with other available state databa ses.
                                                                          further     confirmation.
           of individuals for whom voter registration status require d
                                                                                to   7,702  of those registrants
        • Prior to the May 2018 primary, the depart ment mailed letters
                                                                                s was    ongoin  g, the immediate
           whose registration status was active. Because the data analysi
                                                                                     s before   the  primary.
           goal was to remind the individuals of voter eHgibllity requir ement
                                                                         letters to 11,198 registrants on June
        • Based on furthe r expert analysis, the Depar tment mailed
                                                                               recipients to affirm their eligibility
)           12, including those with active and inactive status, asking the
            to vote orto submi t a reques t to cancel their registration.
                                                                                  were taken into account, on June
        • After the responsive affirmations and reques ts for cancellation
                                                                       mailed    to   those who had not respon ded.
            29 anothe r round of letters with a similar messa ge was
                                                                               made      to registrants for whom
         • A robocall reiterating the need to respond to the mailing was
                                                                                   .
            there was a teleph one numbe r in their voter registration record
                                                                            sed.
         • Additional affirmations and reques ts to cancel were proces
                                          sent the approp riate  counti es the   information on the individuals
         • On July 26, the Department
                                                                                       who did not respond to our
             whose letters were returned as undeliverable and the individuals
                                                                                  been advised to handle the
             repeat ed communication efforts. County election offices have
                                                           ses -emplo yed  to  verify   addresses and confirm
             registrants according to their normal proces
             eligibility.

                                                                         ty of elections in Pennsylvania. The issue
     The Depar tment' s goal in this process was to protec t the integri
                                                                             ns. The Department takes seriously
     we are remedying spans several decades and multiple administratio
                                                                       and we believe that this extensive process
     its duty to make sure that only eligible voters can cast ballots,
     was the best path to restoring full confidence in our elections.
                                                                        n of the Depar tment of State and one
     Upholding the integrity of Pennsylvania elections is a core missio
                                                                            ts may have registered to vote
     we work toward every day. When we learned that ineligible residen
                                                                   knew   that  it was imperative to address the
     throug h a longstanding issue in the motor voter system, we
                                                                        elector   's right to vote in the
     problem. Equally imperative was the protection of every eligible
                                                                      ineligib registrant is one too many, it is
                                                                               le
     Comm onwea lth of Pennsylvania. While it is true that even one
                                                                         too many. That is why we resisted
     also true that the disenfranchisement of one eligible voter is one


                                                        Page 1 of 2.



                                                                                                             D000215
                                                                                                           Exhibit D
                                                                                                        as potentially
\
        efforts to bring about a careless and wholesale removal of all registrants initially identified
/                                                                                              registrati ons required
        ineligible. From the experiences of other states, we knew that many voters whose
                                                                                                        nia, as in
        confirmation would in fact turn out to be eligible voters. That has proven true in Pennsylva
        other states.

                                                                                                        remaining
        At this point, we are turning over information to the counties to confirm eligibility of the
                                                         have the authority to  remove   voters  from  the rolls. With
        registrants because the Departm ent does not
                                                                       then made    several  rounds  of outreach  to
        expert assistance, we undertoo k rigorous data analysis and
                                                                                    analysis and  lessen the workload
        potentially ineligible registrants as a way to prudently refine the initial
        for each county election office.

                                                                                                 to remedy a
        We remain confident that this careful, deliberat e approach was the most responsible way
        decades-old problem while ensuring that no eligible voter is disenfranchised.




    )




                                                           Page 2 of2



                                                                                                               D000216
                                                                                                              Exhibit D
fl
fj . pennsylvania
        .




            OEAARTMCITT Oi' !l1ll.'fE

                                        Numbers - Voter Registration Project
                                                      July 2018


Universe Review

  1. Of the 11,198 initial records:
         a. 2,500 individuals were removed
                 i. 286 were removed because they were already 'canceled'
                ii. 2,214 were removed due to responses received from either mailing
                        1. 1,915 affirme d their registration
                               2. 215      canceled on form sent
                               3. 84       need further review by DOS


  2. That leaves 8,698 records, broken down as follows:
        a. There were. two categories to consider with the remaining individuals
                i. No Response
                       1. 5,251 active records (possible further confirmation active by county)
                       2. 1,479 inactive records (already on path to cancellation)
                      ii. Undeliverable addresses
                             1. 895 active records (will get address verification notice)
                             2. 1,073 inactive records (already on path to cancellation)

   3. What was the response rate of the mailing?
        a. 2,214 responses were received from recipients
                i. Approximately 20% response rate

   4. When did county officials receive the information?
                                                                                                FTP sites.
        a. Files were sent to the approp riate counties on July 26 and loaded into their secure
                                                                  th
                                                                               th
        b. The counties also received an email from the Department on July 26




                                                                                              D000217
                                                                                             Exhibit D
Vote r Status Breakdowns
                               Voter Status Description          Initial Count                Universe Count
Voter Status
                               Active                            8,263                        6,146
A
                               Inactive                          2,649                        2,552
I
                               Canceled                          286                          0
X
                                                                 11,198                       8,698
Total



Vote r Status Breakdown by Non-Response Category

                                          No Response Recorded                     Undeliverable Address
 Voter Status
                                          5,251                                    895
 A
                                          1,479                                    1,073
 I
                                          6,730                                    1,968
 Total



County Breakdowns
                                                                              erable mail piece.
A total of 64 countie s had at least 1 recipient with no respons e or undeliv
                                                                          the parame ters were applied to the universe.
There were 3 countie s that did not have any recipients to review after

     •   Cameron
     •   Forest
     •   Sullivan




                                                                                                            D000218
                                                                                                          Exhibit D
               No Response -         No Response -              Undeliverable -                                      Unde.liverable -                 County
                                     Inactive                   Active                                               Inactive                         Total
County         Active                                                                                 ..
                            17                        16                                          6"                                      5·                45
ADAMS
                           357                       111                                        1'13                                    119               700
ALLEGHENY
                             1                         2                                           3                                        1                7
ARMSTRONG
                                                                                                   2                                        3             . 25
. BEAVER                    15                         5                                                                ..
                             1                         -                                              -                                     1                2
 BEDFORD                                                                                                                                 ,.


                           224                        64                                         37 ·                                    46                371
 BERKS
 BLAIR                       7                         2                                              -                                     2               11

 BRADFORD                    2                          -                                          .. -                . .
                                                                                                                                              -              2
                           289                        57                           •.            "34                                         38            418
 BUCKS
                            18                         6                                           2                 ..                       7             33
 BUTLER                                                                        '                                      . .~··
                            10                          -                                             4                                       2             16
 CAMBRIA                                                                           ..
                                                                                                       -                                      -                 -
                                 -                      -
                                                                                                  '        .

 CAMERON
                            11                          5                                             3-                                     13             32
 CARBON                                                                      . '


                            28                          9                                         15,                                        17             69
 CENTRE                                                                                 .
                                                                                                                                             33            275
                                                                                            '



                           176                         40                                         26
 CHESTER
 CLARION                      1                         -                                                  -     '
                                                                                                                                              -..            1

 CLEARFIELD                   6                         1                                                  -                                  -              7
                              1                         -                                              1·                                     i                 4
 CLINTON
                              6                         3                                              1                                      2             12
 COLUMBIA
                              3                            -                                               -                                  -              3
 CRAWFORD                                                       '.
                                                                                                                                              ,._


                           137                          8                                         34                                          7            186
 CUMBERLAND
                           157                         58                                         35                                         41            291
 DAUPHIN
                           420                         88                                         42                                         53            603
 DELAWARE
  ELK                         1                            -                            ..
                                                                                                           ...                                    -          1
                             60                        49                                         f-3                                        ~3            185
  ERIE
                             10                         3                                           2                                           -           15
  FAYETTE
                                                           -                                               -                                    -                -
  FOREST                         -                              '


                                                                                                                                                                50
                                                                    •·

                               21                      10                                                  8                                 11
  FRANKLIN
                                1                           -
                                                                    '.
                                                                                                            -                           ..        -               1
  FULTON
                                 -                         1                                                -                                     -               1
  GREENE
                                 1                          -                                              2                                      -               3
  HUNTINGDON
                                 5                         9                                               6                                      6             26
  INDIANA                                                           ..
                                 -                          -                                              1                                      -               1
  JEFFERSON
                                 1                          -                                                  -                                  -               1
  JUNIATA
                                69                     23                                              9                                      26               127
  LACKAWANNA
                               204                     62                           ..                53                                      56               375
  LANCASTER
                                                        1                                              1                                       2                  8
  LAWRENCE                       4
                                67                     22                                             18                                       5               112
  LEBANON
                               288                     93                                             32                                      59               472
  LEHIGH
                               198                     70                                             47                                      69               384
  LUZERNE                                                                   ..
                                10                      1                                             ·4                                       2                 17
  LYCOMING                                                          .

  McKEAN                         3                      1                                                      -                                    -             4
                                 4                      1                                                      2                                  2                 9
  MERCER
                                       No Response -                     Undeliverable~                                 Undeliverable -                 County
                 No Response -
                                       Inactive                          Active                                         Inactive                        Total
  County         Active



                                                                                                                                             D000219
                                                                                                                                         Exhibit D
MIFFLIN             1         -         ..
                                              -                                      -          1
                  173        21              32                    ..            34           260
MONROE
                  336       149              44                                 107           636
MONTGOMERY
                    4         1               1                                      3          9
MONTOUR
                   153       27              22                                  30           232
NORTHAMPTON
NORTHUMBERLAND      12        -              .4                                      -         16

PERRY                1        -                1                                   2            4

                 1,530      387              160                                .130         2,207
PHILADELPHIA
                    27        7                7                                   9            50
PIKE
                     -        -               ·-                                   2             2
POTTER                            •.



                    21        3               10                                   5            39
SCHUYLKILL
                     1        -                -                                     -          1
SNYDER
                     2        -                -                                     -           2
SOMERSET
                     -        -                -                                     -.          -
SULLIVAN                                                    ... ·...

SUSQUEHANNA          -        -                ~-                       .   ~   ..   ·-          1
                     2        -                 ;..                                  .-          2
TIOGA
UNION                2        -                 -     ...
                                                                                     1           3

-VENANGO             1        1                 -                                    :).         3

                     1        2                2                                     2           7
WARREN
WASHINGTON          10        5                5                                     4..        24

                        2     1                i       ..                            -           5
WAYNE                                          ._,.
                                                             ·:•


                    27       14                6.                                    1l         58
WESTMORELAND
WYOMING                 4     1    ..          1.                                        -       6
                   107       39               ;31.                                   48        225
YORK




                                                                                     D000220
                                                                                Exhibit D
     Other Charts
,·   Initial Universe by County
(     County Name         Total
      ADAMS                       61
      ALLEGHENY                   919
      ARMSTRONG                     8
      BEAVER                       35
      BEDFORD                       4

      BERKS                       443
      BLAIR                        15
      BRADFORD                      7
      BUCKS                       571
      BUTLER                       48
      CAMBRIA                      24
      CAMERON                           -
      CARBON                       38
      CENTRE                       82
      CHESTER                     368
       CLARION                      1
       CLEARFIELD                   9
       CLINTON                      6

       COLUMBIA                    16
       CRAWFORD                     7
       CUMBERLAND                  235
       DAUPHIN                     366
       DELAWARE                    782
       ELK                              1
       ERIE                        212
       FAYETTE                      18
       FOREST                           1
       FRANKLIN                     66
       FULTON                           1
       GREENE                           1
       HUNTINGDON                       6
       INDIANA                      37
       JEFFERSON                     2
       JUNIATA                          2
       LACKAWANNA                  189
        LANCASTER                  453
        LAWRENCE                    10
        LEBANON                    136




                                             D000221
                                            Exhibit D
    LEHIGH            606
    LUZERNE           468
    LYCOMING           26
    McKEAN              4
    MERCER             11
    MIFFLIN             1
    MONROE            389
    MONTGOMERY        886
    MONTOUR             11
    NORTHAMPTON       327
    NORTHUMBERLAND      21
    PERRY                5
    PHILADELPHIA     2,691
    PIKE                69
    POTTER               2
    SCHUYLKILL          48
    SNYDER               4
    SOMERSET             2

    SULLIVAN                -
    SUSQUEHANNA          2
    TIOGA                3
(   UNION                4

    VENANGO                 5
    WARREN                  7
    WASHINGTON          35
    WAYNE                   7
    WESTMORELAND        85
    WYOMING                 8
    YORK               291
    Total            11,198




                                 D000222
                                Exhibit D
              470       230       700
ALLEGHENY
                4         3         7
ARMSTRONG
               17         8        25
BEAVER
                1         1         2
BEDFORD
              261       110       371
BERKS
                7         4        11
BLAIR
BRADFORD        2         -         2
              323        95       418
BUCKS
               20        13        33
BUTLER
               14         2        16
CAMBRIA
CAMERON         -         -         -
               14        18        32
CARBON
               43        26        69
CENTRE
              202        73       275
CHESTER
CLARION         1             -     1
                6         1         7
CLEARFIELD
                2         2         4
CLINTON
                7         5        12
COLUMBIA
CRAWFORD        3             -     3
              171        15       186
CUMBERLAND
              192        99        291
DAUPHIN
              462       141        603
DELAWARE
ELK                 1         -         1
                83       102       185
ERIE
                12         3        15
FAYETTE
 FOREST             -         -         -
                29        21        50
 FRANKLIN
 FULTON             1         -         1

 GREENE             -         1         1

 HUNTINGDON         3         -         3

                11        15        26
 INDIANA
                    1         -         1
 JEFFERSON
 JUNIATA            1         -         1
                78        49       127
 LACKAWANNA
               257       118       375
 LANCASTER
                 5         3            8
 LAWRENCE
                85        27       112
 LEBANON
               320       152       472
 LEHIGH
               245       139       384
 LUZERNE
                14        •' 3      17
 LYCOMING
                    3        1          4
 McKEAN
                    6         3         9
 MERCER



                                         D000223
                                    Exhibit D
MIFFLIN                                1                      -                       1
                                  205                       55                      260
MONROE
                                  380                      256                      636
MONTGOMERY
                                       5                     4                        9
MONTOUR
                                  175                       57                      232
NORTHAMPTON
NORTHUM BERLAND                    16                         -                      16
                                       2                      2                           4
PERRY
                                 1,690                     517                     2,207
PHILADELPHIA
                                    34                      16                        50
PIKE
                                                                                          2
POTTER                                 -                      2
                                   31                         8                       39
SCHUYLKILL
SNYDER                                 1                      -                           1

SOMERSET                               2                      -                           2

SULLIVAN                                -                     -                           -
SUSQUEHANNA                            1                      -                           1

TIOGA                                  2                      -                           2
                                       2                      1                           3
UNION
                                       1                      2                           3
VENANGO
                                       3                      4                           7
WARREN
                                       15                     9                       24
WASHINGTON
                                        4                     1                        5
WAYNE
                                       33                    25                       58
WESTMORELAND
                                           5                     1                        6
WYOMING
                                   138                       87                      225
YORK
                                 6,146                     2,552                    8,698
Total




Responses Received   by County

                                                            Pending Further
                                           Canceled         Review                Total
 County Name         Affirmed
                                 11                   3                       1                "        15
 ADAMS
                                 166                  22                      9                         197
 ALLEGHENY
 ARMSTRONG                         1                   -                      -                           1



                                                                                              D000224
                                                                                          Exhibit D
               8         -       1                   9
BEAVER
BEDFORD         -       1        -                   1
              47        20       3               70
BERKS
BLAIR          2         -       -                   2

BRADFORD       4         1       -                   5

              126        6       6               138
BUCKS
BUTLER         13        1       -                   14

CAMBRIA         8        -       -                   8

CAMERON         -        -       -                    -
CARBON          6        -       -                    6

CENTRE         12        -       -                   12
               72       16       2                   90
CHESTER
CLARION         -        -       -                    -
CLEARFIELD      1        -       -                    1

CLINTON         2        -       -                    2

COLUMBIA        3        -       -                    3

CRAWFORD        4        -       -                    4
               40        4       1                   45
CUMBERLAND
               60        7       1                   68
DAUPHIN
              146       15       7               168
DELAWARE
ELK                -         -       -                   -
               18        2       1                   21
ERIE
FAYETTE         2            -       -                2

FOREST              -        -       -                    -
FRANKLIN       10        1           -               11

FULTON              -        -       -                    -
GREENE              -        -       -                    -
HUNTINGDON         2         1       -                   3

INDIANA            6         -       -                   6

.JEFFERSON          -        -       -                    -
JUNIATA            1         -       -                   1
                50           6       4               60
 LACKAWANNA
                55           4       1               60
 LANCASTER
 LAWRENCE           2        -       -                    2

 LEBANON        20           2       -                22

               100           9       7               116
 LEHIGH
                63           8       3                74
 LUZERNE
 LYCOMING           7        1       -                    8

 McKEAN             -        -       -                    -
 MERCER             2        -       -                    2

 MIFFLIN            -        -       -                    -
               110           4       5               119
 MONROE
               189       17          5               211
 MONTGOMERY



                                          D000225
                                         Exhibit D
MONTOUR             1      -    -                1
NORTHAMPTON        78     7    3                 88
NORTHUMBERLAND      3     1     -                4
PERRY               1      -    -                 1
PHILADELPHIA      352    48    17               417
PIKE               16     2     -                18
POTTER               -     -    -                 -
SCHUYLKILL          4      -    2                 6
SNYDER              3      -    -                 3
SOMERSET             -     -    -                 -
SULLIVAN             -     -    -                 -
SUSQUEHANNA          -     -    1                 1
TIOGA               1      -    -                 1
UNION               1      -    -                 1
VENANGO             2      -    -                 2
WARREN               -     -    -                 -
WASHINGTON          9     1     -                10
WAYNE               2      -    -                 2
WESTMORELAND       18     4     3                25
WYOMING             2      -    -                 2
YORK               53      1    1                55
Total            1,915   215   84           2,214




                                     D000226
                                    Exhibit D
